Citation Nr: 0705953	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1988 to February 1998.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in January 2006 when it was remanded for 
further development.


FINDING OF FACT

It is not shown that the veteran has a hearing loss 
disability of either ear by VA standards.

CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A May 2003 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
Nevertheless, the Board finds that he has essentially been 
notified of the need to provide such evidence, since the May 
2003 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
January 2004 statement of the case included such notice by 
citing § 3.159(b)(1).  The claim was then readjudicated.  See 
March 2006 supplemental statement of the case (SSOC).  Thus, 
he has been adequately informed of the need to submit 
relevant evidence in his possession, has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), a March 2006 SSOC advised the veteran of 
disability rating and effective date criteria.  Notably, such 
information becomes critical only is service connection is 
being granted.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA audiology evaluation in February 
2006.  The Board finds that VA's duty to assist is met.  The 
veteran's representative's argument that another examination 
should be scheduled will be addressed in the analysis below.  
Accordingly, the Board will address the merits of the claim.


B.	Factual Background, Legal Criteria, and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

On March 1987 service entrance examination, audiometric 
studies revealed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
5
10
LEFT
5
10
10
0
0
An October 1996 audiology consultation sheet notes the 
veteran had hearing loss in his right ear at 2000 to 4000 
Hertz.  Puretone thresholds taken at that time were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
30
30
20
LEFT
10
10
10
10
10

On January 1998 separation examination, puretone thresholds 
in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
30
20
LEFT
10
10
10
15
10

The veteran's DD Form 214 reflects his primary specialty was 
flight instructor.

A November 2005 private treatment record notes the veteran 
had a history of noise exposure while he was in the Navy.  A 
diagnosis of hearing sensitivity in both ears was given.  The 
veteran reported that he wore hearing protection for 
occupational and recreational activities.  A chart audiogram 
appears to indicate elevated puretone thresholds in the left 
ear at 1000, 2000, and 4000 Hertz.

On February 2006 VA examination, puretone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
10
15
30
30
25

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The veteran reported that, while he did 
wear ear muffs, he sustained military noise exposure when he 
was a T-2 instructor and a US-3 pilot.  After service, he was 
employed as a pilot for four different airlines and currently 
flew for American Eagle.  The plane he flies is noisy and he 
occasionally engages in recreational shooting, but he wears 
hearing protection when he does so.  The examiner noted that 
service medical records showed normal audiometric thresholds 
throughout service, but there were slight threshold shifts 
present, especially in the left ear, over the ten-year 
period.  The right ear diagnosis was hearing within normal 
limits at all frequencies, while the left ear diagnosis was 
normal hearing with a mild sensorineural hearing loss at 2000 
and 3000 Hertz.  

The critical medical evidence (February 2006 VA audiometry) 
is contemporaneous with the instant claim/appeal, and does 
not show that the veteran currently suffers from hearing loss 
disability in either ear as defined by regulation.  In the 
absence of proof of a present disability there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The Board has no legal authority 
(and also no medical expertise) to discount the governing 
regulation, 38 C.F.R. § 3.385, and find that the veteran 
nonetheless has a hearing loss disability.

The Board notes the veteran's representative's January 2007 
informal hearing presentation argument that puretone 
threshold levels on February 2006 VA examination were so 
close to meeting VA hearing loss standards, that he should be 
entitled to the benefit of the doubt that he has hearing 
loss.  As emphasized above, that would require going outside 
the boundary of the legal definition of hearing loss 
disability, which the Board has no authority to do.  The 
representative also argues that puretone thresholds are 
measured in five decibel increments, and that thus it is not 
clear whether "the veteran's puretone threshold at 4000 
Hertz in the left ear is 22.5 decibels or 27.4 decibels or 
somewhere in between;" and that the veteran should be given 
the benefit of the doubt.  Once again, this urges extension 
of a legal definition beyond its precise wording, which the 
Board has no authority to do.  Finally, the representative 
argues, citing internet entry, that the VA audiometry should 
have been based on multiple trials.  The regulations 
governing hearing loss disability do not require multiple 
trial testing during an examination.  See 38 C.F.R. § 3.385; 
see also 38 C.F.R. § 4.85 (stating that a hearing examination 
for rating purposes will include "a puretone audiometry 
test" (emphasis added)).  
While the veteran's representative argues the veteran did not 
find his audiological evaluation to be satisfactory, he does 
not point to any specific deficiency in the audiometric 
testing (other than the lack of multiple trials) that would 
raise questions about the adequacy of the findings of that 
examination.  The representative notes that the examiner did 
not provide an opinion regarding the etiology of a hearing 
loss disability.  Without current hearing loss disability 
such opinion would be without medical basis, and pointless.  
The Board's January 2006 remand asked the examiner to provide 
an etiology opinion if the veteran was found to have a 
hearing loss disability.  As such disability was not found, 
an etiology opinion was not required.

While the veteran may believe that he has hearing loss due to 
noise exposure in service, as a layperson he is not competent 
to opine concerning medical diagnosis or etiology. Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  And in 
the matter of hearing loss disability, VA regulation governs 
what the medical evidence must include.

Since the first threshold requirement necessary to 
substantiate a service connection claim, competent (medical) 
evidence of current disability, is not satisfied, it is 
unnecessary to proceed any further with analysis of the 
claim.  See Hickson, 12 Vet. App. at 253.  [The veteran is 
advised (for information purposes, and as hearing loss 
disability is generally recognized as progressive in nature) 
that future audiometry showing hearing loss disability as 
defined could be a basis for reopening the claim.]  


ORDER

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


